       Case 4:21-cv-00414-HSG Document 13 Filed 03/29/21 Page 1 of 4



 1   Robert A. Naeve (State Bar No. 106095)
     rnaeve@jonesday.com
 2   Cary D. Sullivan (State Bar No. 228527)
     carysullivan@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 5   Facsimile: +1.949.553.7539
 6   Attorneys for Defendants
     NEAL I. TANIGUCHI, in his official capacity
 7   as Court Executive Officer/Clerk of the
     Superior Court of California, County of San
 8
     Mateo
 9

10                              UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                      OAKLAND DIVISION

13
       COURTHOUSE NEWS SERVICE.,                   Case No. 4:21-cv-00414-HSG
14
                       Plaintiff,                  Assigned for all purposes to
15                                                 Hon. Haywood S. Gilliam, Jr.
             v.
16                                                 STIPULATION AND ORDER TO
       NEAL I. TANIGUCHI in his official           CONTINUE INITIAL CASE
17
       capacity as Court Executive                 MANAGEMENT CONFERENCE AND
18     Officer/Clerk of the San Mateo County       EXTEND DEFENDANT’S RESPONSIVE
                                                   PLEADING DEADLINE
19     Superior Court,
                                                   Current CMC Date: April 20, 2021
20                     Defendants.                 Proposed New Date: May 25, 2021
                                                   Time:      2:00 p.m.
21                                                 Dept.:     Courtroom 2
22

23

24

25

26

27

28
                                                        Stip. and Order to Continue Initial CMC and
                                                                          Extend Response Deadline
                                                                                4:21-cv-00414-HSG
       Case 4:21-cv-00414-HSG Document 13 Filed 03/29/21 Page 2 of 4



 1          Defendant Neal I. Taniguchi, in his official capacity as Court Executive Officer/Clerk of
 2   the Superior Court of California, County of San Mateo (“SMSC”), and Plaintiff Courthouse News
 3   Service (“CNS”) hereby stipulate to 1) continue the Initial Case Management Conference in this
 4   action, currently set for April 20, 2021, to May 25, 2021, or as soon thereafter as the Court may
 5   be available; and 2) extend SMSC’s deadline to file a responsive pleading in this action until
 6   April 28, 2021.
 7          1.      On January 19, 2021, the Court set the Initial Case Management Conference in this
 8   action for April 20, 2021, at 2:00 p.m. (Dkt. No. 6.)
 9          2.      On January 26, 2021, counsel for SMSC executed and CNS filed a Waiver of
10   Service of Summons, which set SMSC’s deadline to file a responsive pleading in this action at 60
11   days from January 26, 2021 – or by March 29, 2021. (Dkt. No. 11.)
12          3.      The parties have been working to create an electronic media inbox solution in
13   SMSC for new e-filed non-confidential civil unlimited complaints, in an effort to resolve this
14   matter amicably.
15          4.      The parties believe their time and efforts are best served by focusing on this
16   potential resolution, rather than preparing for litigation and trial. The parties further believe this
17   proposed continuance and extension will give them sufficient time in which to do so.
18          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the
19   Court’s approval, as follows:
20          1.      The Initial Case Management Conference in this action shall be continued to May
21   25, 2021, at 2:00 p.m., or as soon thereafter as the Court may be available;
22          2.      The parties’ respective Rule 26 obligations shall likewise be continued; and
23          3.      The deadline to file a responsive pleading in this matter by SMSC shall be
24   extended to April 28, 2021.
25          IT IS SO STIPULATED.
26

27

28
                                                                  Stip. and [Proposed] Order to Continue Initial
                                                                           CMC and Extend Response Deadline
                                                     -1-                                  4:21-cv-00414-HSG
       Case 4:21-cv-00414-HSG Document 13 Filed 03/29/21 Page 3 of 4



 1
     Dated: March 26, 2021            JONES DAY
 2
                                      /s/ Robert A. Naeve
 3                                    Robert A. Naeve
                                      Cary D. Sullivan
 4
                                      Attorneys for Defendant
 5                                    NEAL I. TANIGUCHI, in his official
                                      capacity as Court Executive Officer/Clerk
 6                                    of the Superior Court of California, County
                                      of San Mateo
 7

 8
     Dated: March 26, 2021            COURTHOUSE NEWS SERVICE
 9
                                      /s/ Jonathan G. Fetterly (as authorized on
10                                    3/26/2021)
                                      Jonathan G. Fetterly
11
                                      Attorneys for Plaintiff
12                                    COURTHOUSE NEWS SERVICE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      Stip. and Order to Continue Initial CMC and
                                                                        Extend Response Deadline
                                        -2-                                   4:21-cv-00414-HSG
       Case 4:21-cv-00414-HSG Document 13 Filed 03/29/21 Page 4 of 4



 1                                               ORDER
 2          Based upon the parties’ Stipulation to Continue the Initial Case Management Conference
 3   and Extend Defendant’s Responsive Pleading Deadline, and for good cause shown, IT IS
 4   HEREBY ORDERED THAT:
 5          1.      The Initial Case Management Conference in this action shall be continued to May
 6   25, 2021, at 2:00 p.m.;
 7          2.      The parties’ respective Rule 26 obligations shall likewise be continued; and
 8          3.      The deadline to file a responsive pleading in this matter for SMSC shall be
 9   extended to April 28, 2021.
10          IT IS SO ORDERED.
11

12   Dated: 3/29/2021
                                                HON. HAYWOOD S. GILLIAM, JR.
13                                              UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               Stip. and Order to Continue Initial CMC and
                                                                                 Extend Response Deadline
                                                   -3-                                 4:21-cv-00414-HSG
